295 F.2d 32
PENNSYLVANIA RAILROAD COMPANY, a corporation, Petitioner,v.Honorable James C. CONNELL, Judge of the United States District Court, Northern District of Ohio, Eastern Division, Respondent.
No. 14690.
United States Court of Appeals Sixth Circuit.
October 3, 1961.

Charles F. Clarke, Squire, Sanders & Dempsey, Cleveland, Ohio, for petitioner.
Arnold F. Bunge, Wilbur C. Jacobs, Marshall, Melhorn, Bloch & Belt, Toledo, Ohio, for respondent.
Before CECIL, WEICK, and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause is before the Court on a petition of The Pennsylvania Railroad Company, a corporation, for a writ of mandamus, the answer of the Honorable James C. Connell, respondent, and the briefs of counsel.


2
The essential and pertinent facts of the petition are admitted to be true. The respondent in his answer denies that there was any abuse of discretion in making the order of August 2, 1961, denying the motion of the petitioner to transfer case No. 36204, Raymond Leighton, plaintiff v. The Pennsylvania Railroad Company, defendant, from the Eastern to the Western Division of the Northern District of Ohio. It is alleged by the respondent that in deciding the petitioner's motion by order of August 2, 1961 and in deciding a prior motion of the petitioner for a transfer of said cause of action, he carefully weighed the criteria of Section 1404(a), Title 28 U.S.C. and faithfully discharged his discretion in the interests of justice.


3
Upon consideration of the question presented by the pleadings and the briefs of counsel, the Court finds that there was no abuse of discretion on the part of the respondent in deciding the motion of the petitioner for a transfer and in entering the order of August 2, 1961 and that the petition for a writ of mandamus should be denied.


4
It is therefore ordered and adjudged that the petition should be and it is hereby denied.